 

10

1]

13

14

15

16

17

18

19

20

21

ze.

23

24

25

26

27

28

 

Veronica Ogunsula owe FILED

vs. Case No.: 1:20-cv-02568-ELH

TFC MICHAEL WARRENFELTZ
COLONEL WOODROW W. JONES III,

SUPERINTENDENT

MICHAEL CAPASSO
WARDEN
HARFORD COUNTY DETENTION CENTER

 

Defendants
MOTION TO STRIKE WARDEN MICHAEL CAPASSO’S MOTION TO DISMISS OR

IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
I, Veronica W. Ogunsula, the plaintiff in the above case respectfully responds to Court’s
ruling on April 16, 2021 related to service of the complaint on the above defendant, Warden
Michael Capasso. The plaintiff wishes to correct the record with regard to notice of the
complaint provided to defendant Warden Capasso and service of the summons related to the
initial complaint to defendant. The plaintiff is filing this motion to strike and an objection to the

Court’s extension to Defendant Capasso for the record.

OGUNSULA VS MD STATE POLICE ET. AL - |

9801 Apollo Drive #6334 “am LOGGED ENTERED
Largo, Maryland 20792 J RECEIvep
240-486-1427 u
ogunsulav@gmaiksom
gunsulav@g on 3S AY 2] 2021
}. >. 5S INTHE UNITED STATES DISTRICT COURT Clerk U.P ALTIMORE
f= & By DISTRI: OF MIST CovRr
=e i FOR THE DISTRICT OF MARYLAND TYLAN
: h —s DEPUTY
oar Ss NORTHERN DIVISION
oO , x
x = =!
ja, SES <: =
ned —
VERONICA W. OBENGTA,
Plaintiff.

 

 
 

10
1]

12

15
16

17

19
20
21
22
23
24
25
26
Zi

28

 

 

On August 31, 2020, a complaint was filed in this case. This complaint was mailed via
United States Postal Service (USPS) Priority Mail to Warden Michael Capasso, Harford County
Detention Center, 1030 Rock Spring Road, Bel Air, Maryland 21014. (See Document 18, Page 2
and Document 18-1, Page 1, and Page 4.) The USPS indicated via a delivery confirmation
message that the initial complaint (notice) was delivered to the defendant according to their
prescribed method of receiving mail. As will be explained below, mail for the Detention Center
is delivered to a P.O. Box that is picked up by a Detention Center employee daily. This
information confirms that notice of the complaint was provided to the Warden Capasso at the
time the complaint was filed with this Court.

On December 16, 2020, this Court issued a signed summons for the defendant and mailed
them to the plaintiff. After receiving the summons, the plaintiff mailed the summons and a
second copy of the initial complaint to the defendant Capasso on December 28, 2020 as directed
by this Court. When purchasing postage, the plaintiff was informed by the postal worker that the
USPS was following CDC COVID 19 guidelines. Therefore, addressees were not being asked to
sign for deliveries. The postal worker stated that the plaintiff would receive a signed notification
of delivery with a digital capture after delivery of the package to the addressee. I contacted USPS
when I did not receive a confirmation in the U.S. mail or a “digital copy”. As shown in the email
from the Post Office staff employee, Scott R, at the Bel Air Post Office responsible for the
delivery of this mail item, the item or package was delivered on 1/2/2021 and due to coronavirus
procedures [the] clerk signs for the item and a member of the Sheriff's Office comes daily to
pick up the mail. (See Document 18-1, page 12) The reason why I did not provide certified mail
slips is because 1) the postal worker told me that the addressees were not being required to sign

for mail pieces because of COVID 19 restrictions and that I would receive a digital copy
OGUNSULA VS MD STATE POLICE ET. AL - 2

 
 

10

11

12

13

14

15

16

i?

20

21

22

23

24

25

26

27

28

 

 

confirmation of the delivery; and 2) I did not receive a digital copy confirmation of the delivery.
What I attached to the Motion for Reconsideration (Rule 46) was what the Post Office provided
to me confirming delivery of the summons and the second complaint.

Next in accordance with the Court’s February 8" order (See Document 15), the plaintiff
mailed a re-issued summons and a third complaint to Melissa Lambert, Esq., County Attorney,
Harford County Government, 220 S. Main Street, Bel Air, Maryland 21014. Again, the USPS
did not delivery the Return Receipt Card (green card) in due fashion. Although I received a
notification that the card had been delivered to my address, I had received the card. I requested
the Post Office provide me with a copy of the card and I was provided the information provide in|
Document 22-1. The package had been delivered on February 25, 2021 to the County Attorney
had ordered and was signed for by an authorized agent. (See Attachment 1—Return Receipt
Card was finally delivered to my mail box.)

The above defendant had 121 days (September 3, 2020 — January 2, 2021) as notice of
the civil complaint. Next, the defendant had 197 days (6.5 months) from the initial notice to the
expected March 19, 2021 deadline for response. Accounting for the delay in service to the
County Attorney, conservatively the defendant had 163 days to the March 2021 deadline.

The delay is prejudicial.

The Court has made the plaintiff aware of the 4" Circuit’s policy that cases be decided on|
the merits. However, given the ample notice provided to the defendant, and the delivery of three
complaints to them, their untimely response without a request for an extension should merit
some response from the court for dilatory approach to their response.. As a pro se plaintiff, the
defendant has a distinct advantage with regard to access to case materials, electronic research

sources, free legal resources within their reach. The plaintiff respectfully requests that the Court
OGUNSULA VS MD STATE POLICE ET. AL - 3

 
 

10

1]

14

15

16

18

19

20

21

22

23

24

25

26

27

28

 

 

 

be mindful of the effect the defendant’s delays has on the plaintiff who does not have access to
public law libraries and other “free or low costs” research sources due to pandemic closings.
The plaintiff also wishes to make the Court aware the she has suffered severe retaliation with
regard to this action.

Dated this 21“ day of May, 2021,

Respectfully sub aw

rl AY

Veronica Ogunsula, Pro Se

As indicated in

1. Iam the plaintiff (Pro Se) in this action.

2. The attached documents are true and correct information submitted in support of the
Plaintiff's Response to the Defendant’s Motion to Dismiss or Alternative, Motion for

Summary Judgment.

Sworn to and subscribed before

me this 12 of April, 2021

OGUNSULA VS MD STATE POLICE ET. AL - 4

 

 
